                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 1 of 6 Page ID #:1



                                               1   Dennis K. Ames, Esq., State Bar No. 81460
                                                         Email: dames@ljdfa.com
                                               2   Marissa A. Warren, Esq., State Bar No. 249583
                                                         Email: mwarren@ljdfa.com
                                               3   Denise Thompson, Esq., State Bar No. 240980
                                                         Email: dthompson@ljdfa.com
                                               4   LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                                   2677 North Main Street, Suite 901
                                               5   Santa Ana, California 92705-6632
                                                   Telephone (714) 558-7008 • Facsimile (714) 972-0379
                                               6
                                                   Attorneys for Defendant,
                                               7   GARFIELD BEACH CVS, L.L.C., erroneously sued
                                                   and served as CVS PHARMACY, INC.
                                               8

                                               9                            UNITED STATES DISTRICT COURT
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                              11

                                              12   MESHA HARPER,                             CASE NO.:
                                              13               Plaintiff,                    [Removal from Superior Court of California, Los Angeles,
                                                                                             Case No.: 20STCV32873]
                                              14         vs.
                                                                                             NOTICE OF REMOVAL
                                              15 CVS PHARMACY, INC.; PROTOS                  PURSUANT TO 28 U.S.C. SECTIONS
                                                 SECURITY, L.L.C.; DOES 1 TO 10,             1332, 1441 AND 1446
                                              16 Inclusive,
                                                                                             [Filed concurrently with Civil Cover Sheet;
                                              17               Defendants.                   Notice of Interested Parties; Declarations of
                                                                                             Marissa A. Warren and Melanie K. Luker;
                                              18                                             and Exhibits]
                                              19                                             ACTION FILED: August 28, 2020
                                              20

                                              21         TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF THE
                                              22   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION:
                                              23         PLEASE TAKE NOTICE that Defendant, GARFIELD BEACH CVS, L.L.C.,
                                              24   erroneously sued and served as CVS PHARMACY, INC. (herein after “Defendant”),
                                              25   hereby removes the state court action described below to this the United States District
                                              26   Court for the Central District, Western Division of California pursuant to 28 U.S.C. §§
                                              27   1332(a), 1441(a)-(b), and 1446.
                                              28         Defendant provides the following “short and plain statement of the grounds for

                                                                                             -1-                      Case no. __________________
                                                                                     NOTICE OF REMOVAL
                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 2 of 6 Page ID #:2



                                               1   removal” pursuant to 28 U.S.C. § 1446(a).
                                               2   I.    THE STATE COURT ACTION.
                                               3         1.     On August 28, 2020, Plaintiff, Mesha Harper, filed a Complaint entitled
                                               4   Mesha Harper v. CVS Pharmacy, Inc.; Protos Security, L.L.C.; DOES 1 TO 10, Inclusive,
                                               5   Case No. 20STCV32873 in the Superior Court of the State of California, County of Los
                                               6   Angeles. A true and correct copy of the Summons and Complaint is attached as Exhibit A
                                               7   to this Notice. The allegations of the Complaint are incorporated herein by reference
                                               8   without necessarily admitting the truth of any of them.
                                               9   II.   THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         2.     On October 13, 2020, Plaintiff served the Summons and Complaint on
                                              11   Defendant, GARFIELD BEACH CVS, L.L.C., erroneously sued and served as CVS
                                              12   PHARMACY, INC. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all
                                              13   process, pleadings, orders and other papers, including the Summons and Complaint and
                                              14   the copy of legal process received by statutory agent, served on Defendant are attached
                                              15   hereto as Exhibit B. Based on the allegations in the Complaint, discussed below, the
                                              16   corporate entity for the CVS store at issue in Plaintiff’s Complaint located in Los Angeles,
                                              17   California, is Garfield Beach CVS, LLC, whose sole member is CVS Pharmacy, Inc., a
                                              18   Rhode Island Corporation. See Declarations of Marissa A. Warren, Melanie K. Luker and
                                              19   Exhibit D.
                                              20         3.     Removal is timely. Defendant has removed this action within 30 days after
                                              21   receipt of a copy of the Complaint, pursuant to 28 U.S.C. § 1446(b).
                                              22         4.     Venue is proper. Plaintiff filed the state court action in the Superior Court of
                                              23   the State of California, County of Los Angeles. Venue therefore properly lies in the United
                                              24   States District Court for the Central District, Western Division of California, pursuant to
                                              25   28 U.S.C. §§ 84(c)(3) and 1441(a).
                                              26         4.     As Garfield Beach CVS, L.L.C. is a limited liability corporation whose sole
                                              27   member is CVS Pharmacy, Inc., and Garfield Beach CVS, L.L.C. is also an out-of-state
                                              28   Defendant, removal is proper.

                                                                                               -2-                  Case no. __________________
                                                                                    NOTICE OF REMOVAL
                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 3 of 6 Page ID #:3



                                               1          5.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
                                               2   served on Plaintiff’s counsel and a copy is being filed with the Clerk of the Superior Court
                                               3   of the State of California, County of Los Angeles.
                                               4   III.   THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO
                                               5          28 U.S.C. §§ 1332(a) AND 1441(a)-(b).
                                               6          6.    This Court has original subject matter jurisdiction over this action pursuant
                                               7   to 28 U.S.C. §§ 1332(a) and 1441(a)-(b) because the action is a civil action between
                                               8   citizens of different states and the amount in controversy exceeds $75,000, exclusive of
                                               9   interest and costs.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10          A.    The Parties Are Diverse.
                                              11          7.    Diversity between the Plaintiff and the properly named and joined Defendant
                                              12   existed at the time the Complaint was filed and continues to exist as of this removal.
                                              13          8.    Plaintiff, Mesha Harper, alleges in her complaint as Exhibit A that on or
                                              14   before the June 2, 2019, the CVS Pharmacy in Los Angeles, California she was chased
                                              15   around CVS Store #1043 located at 6201 Hollywood Blvd., #126, Los Angeles, CA,
                                              16   90028, by a transient person who was naked. Cmplt, Ex. A. Based on this information,
                                              17   Defendant, Garfield Beach CVS, L.L.C., believes that at the time Plaintiff filed her
                                              18   Complaint, Plaintiff was and remains a citizen of California.
                                              19          9.    Defendant, Garfield Beach CVS, L.L.C. erroneously sued and served as CVS
                                              20   Pharmacy, Inc., in this action is now, and was at the time Plaintiff filed her Complaint, a
                                              21   citizen of a state other than California within the meaning of 28 U.S.C. § 1332(c)(1).
                                              22          10.   CVS Pharmacy, Inc., is now, and was at the time Plaintiff filed her
                                              23   Complaint, a corporation organized under the laws of the State of Rhode Island, with its
                                              24   principal place of business, headquarters, and center of direction, control, and coordination
                                              25   in Woonsocket, Rhode Island. See Luker Decl. ¶ 2, Warren Decl. ¶ 4 and Exhibit C. Thus,
                                              26   at all times relevant hereto, CVS Pharmacy, Inc., has been a citizen of Rhode Island, and
                                              27   not a citizen of California.
                                              28          11.   Garfield Beach CVS, LLC is now and was at the time Plaintiff filed her

                                                                                                -3-                 Case no. __________________
                                                                                     NOTICE OF REMOVAL
                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 4 of 6 Page ID #:4



                                               1   Complaint, a limited liability company organized under the laws of the State of California.
                                               2   See Luker Decl. ¶ 3 and Ex. D. Under 28 U.S.C. § 1332(a). However, a limited liability
                                               3   company is a citizen of the same state or states as its owners/members. Johnson v.
                                               4   Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). In this case,
                                               5   Garfield Beach CVS, LLC, has a sole member – CVS Pharmacy, Inc. outlined above, CVS
                                               6   Pharmacy, Inc. is a citizen of the State of Rhode Island. Therefore, Garfield Beach CVS,
                                               7   LLC, is also a citizen of the State of Rhode Island, and not a citizen of the State of
                                               8   California, per 28 U.S.C. § 1329(a).
                                               9         12.    In determining whether a civil action is properly removable on the basis of
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   diversity jurisdiction under 28 U.S.C. § 1332(a), courts disregard the citizenship of
                                              11   defendants sued under fictitious names. 28 U.S.C. § 1441(b)(1). The citizenship of “Does
                                              12   1-10” and “Does 1-20” named in the Complaint is therefore immaterial with respect to
                                              13   removal.
                                              14         13.    Defendant, “Protos Security, LLC” has not yet appeared in this action.
                                              15   However, based upon information and belief, the proper entity name for “Protos Security,
                                              16   LLC” is Single Source Security, L.L.C., d.b.a. Protos Security. Single Source Security,
                                              17   L.L.C. (formally Single Source Security, Inc.) is a limited liability company formed in the
                                              18   state of Virginia with a principal place principal place of business, headquarters, and
                                              19   center of direction, control, and coordination in Daleville, Virginia. (Warren Dec. ¶ 6 and
                                              20   Ex. E.) Therefore, Single Source Security, L.L.C., d.b.a. Protos Security is a citizen of the
                                              21   State of Virginia and not a citizen of the State of California, per 28 U.S.C. § 1329(a).
                                              22         14.    Because Plaintiff is and was at the time she filed the Complaint, a citizen of
                                              23   California; because CVS Pharmacy, Inc. and Garfield Beach CVS, LLC, are, and were at
                                              24   the time Plaintiff filed the Complaint, citizens of Rhode Island, and because Single Source
                                              25   Security, L.L.C., d.b.a. Protos Security is a citizen of Virginia; diversity of citizenship
                                              26   exists between the parties, and it existed at the time the Complaint was filed.
                                              27         B.     The Amount In Controversy Exceeds $75,000.
                                              28         15.    Pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper on the basis of an

                                                                                                -4-                 Case no. __________________
                                                                                     NOTICE OF REMOVAL
                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 5 of 6 Page ID #:5



                                               1   amount in controversy if a court finds, by the preponderance of the evidence, that the
                                               2   amount in controversy exceeds $75,000.
                                               3         16.    A removing Defendant need only show that the amount in controversy “more
                                               4   likely than not” exceeds the jurisdictional minimum of $75,000. Sanchez v. Monumental
                                               5   Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). When the amount in controversy is not
                                               6   specified in the complaint, the court may consider the facts alleged in the complaint as
                                               7   well as in the notice of removal. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
                                               8   373, 376 (9th Cir. 1997); Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal.
                                               9   2002).
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         17.    To ascertain the amount in controversy, a district court takes into account
                                              11   claims for general damages, pain and suffering, out-of-pocket loss, emotional distress,
                                              12   punitive damages and attorney’s fees. Richmond v. Allstate Ins. Co., 897 F. Supp. 447,
                                              13   449-50 (S.D. Cal. 1995). In addition, “the amount in controversy is not measured by the
                                              14   low end of an open-ended claim, but rather by reasonable reading of the value of the rights
                                              15   being litigated.” Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp.
                                              16   2d 993, 1001 (C.D. Cal. 2002) (internal citations omitted).
                                              17         18.    Plaintiff alleges that Defendant was negligent related to an incident in which
                                              18   a naked transient man chased her around a CVS store and ultimately “talked” Plaintiff “to
                                              19   the ground” resulting in personal injuries and other damages. Plaintiff’s Complaint states
                                              20   that she has suffered “wage loss, loss of use of property, hospital and medical expenses,
                                              21   general damages and property damage.” Cmplt, Ex. A.
                                              22         19.    It is thus facially apparent from the Complaint that Plaintiff’s claims exceed
                                              23   $75,000. See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (amount in
                                              24   controversy found to exceed the jurisdictional threshold because complaint alleged
                                              25   “damages for property, travel expenses, an emergency ambulance trip, a six day stay in
                                              26   the hospital, pain and suffering, humiliation, and her temporary inability to do housework
                                              27   after the hospitalization.”); see also Matheson v. Progressive Specialty Ins. Co., 319 F.3d
                                              28   1089, 1090 (9th Cir. 2003) (noting that the Ninth Circuit has “endorsed the Fifth Circuit’s

                                                                                               -5-                Case no. __________________
                                                                                    NOTICE OF REMOVAL
                                                   Case 2:20-cv-10293-AB-JPR Document 1 Filed 11/10/20 Page 6 of 6 Page ID #:6



                                               1   practice of considering facts presented in the removal petition as well as any summary-
                                               2   judgment-type evidence relevant to the amount in controversy at the time of removal.”).
                                               3   As in Luckett, because Plaintiff has alleged non-economic and economic damages relative
                                               4   to her injuries, this Court can and should use its “judicial experience and common sense”
                                               5   in determining that it is facially apparent from the Complaint that Plaintiff’s claims exceed
                                               6   $75,000. Roe v. Michelin North America, Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (“A
                                               7   district court need not ‘suspend reality or shelve common sense in determining whether
                                               8   the face of a complaint . . . establishes the jurisdictional amount.’”).
                                               9         20.    By removing this action to this Court, Defendant does not waive any
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   defenses, objections, or motions available to them under state or federal law. Defendant
                                              11   expressly reserves the right to move for dismissal of some or all of Plaintiff’s claims
                                              12   pursuant to Rule 12 of the Federal Rules of Civil Procedure.
                                              13         WHEREFORE, Defendant, GARFIELD BEACH CVS, L.L.C., respectfully
                                              14   requests that the action pending in the Superior Court for the State of California, County
                                              15   of Los Angeles, be removed in its entirety to this Court.
                                              16    Dated: November 10, 2020          LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                      AMES
                                              17
                                                                                      /s/ Marissa A. Warren
                                              18                                      DENNIS K. AMES, ESQ.
                                                                                      MARISSA A. WARREN, ESQ.
                                              19                                      DENISE THOMPSON, ESQ.
                                                                                      Attorneys for Defendant,
                                              20                                      GARFIELD BEACH CVS, L.L.C., erroneously sued
                                                                                      and served as CVS PHARMACY, INC.
                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                -6-                  Case no. __________________
                                                                                     NOTICE OF REMOVAL
